Election/Restrictions
This application contains claims directed to the following patentably distinct species
Figs. 1-7, drawn to a backpack with an auxiliary loading portion including a width adjustment via twines and twine guides (claims 1-3);
Figs. 1-3 and 6-8, drawn to a backpack with an auxiliary loading portion including a width adjustment via pivoting panels (claims 4-6).

The species are independent or distinct because the claims directed to each species recite mutually exclusive characteristics.  In addition, these species are not obvious variants of each other based on the current record.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Different searches (keyword and/or classification) are required to examine each species.
Different references would need to be considered to examine each species.
During a telephone call on 1/12/2022, David Bilodeau elected Species A without traverse.
This application is in condition for allowance except for the presence of claims 4-6 directed to Species B, non-elected without traverse.  Accordingly, claims 4-6 have been cancelled via the following Examiner’s Amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 4-6 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discovered during the search was US Published Application 2016/0133239 to Hook.  Hook discloses a backpack comprising a first backpack member (100, left Fig. 2) provided on both sides with shoulder straps (Fig. 2); a second backpack member (100, right Fig. 2) provided at a rear surface of the first backpack member; an auxiliary loading portion (central strap 120 – Fig. 1) fixed to bottom surfaces of the first backpack member and the second backpack member to have a predetermined width; and a buckle (Fig. 2 – buckle 130 on left and right side of backpack) for coupling both sides of the first backpack member and the second backpack member to each other.  Hook fails to disclose twines and twine guide paths as claimed.  No other references were discovered that would be properly combinable with Hook to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.